Exhibit 10.4

 

 [logo.jpg]

 

December 29, 2014

 

Mark Klein

590 Madison Avenue

29th Floor

New York, NY 10022

 

Re: Your Option Agreement and Second Amendment to the Compensation Plan

 

Dear Mr. Klein:

 

Reference is made to the Non-Qualified Stock Option and Dividend Equivalent
Agreement dated as of July 29, 2013 (“Option Agreement”) between National
Holdings Corporation (“National”) and you relating to the options granted to you
under the National 2013 Omnibus Incentive Plan (“Plan”).

 

For $1 and other good and valuable consideration, receipt whereof is hereby
acknowledged, it is hereby mutually agreed that (i) the Option Agreement is
hereby amended by deleting paragraph 2(e) of the Option Agreement in its
entirety thereby resulting in Section 14.05 of the Plan remaining in effect
pursuant to its terms (as in effect on the date of this letter), (ii) “December
29, 2014” will replace the reference to “January 2, 2015” as such date appears
in paragraph 12 of the Second Amendment to Co-Executive Chairman and Chief
Executive Officer Compensation Plan dated September 23, 2014 (the “Second
Amendment”) and (iii) paragraph 13 of the Second Amendment is deleted in its
entirety and National agrees with your request to resign as a member of the
Board of Directors of National and any subsidiaries of National (and all
committees thereof), as evidenced by your delivery on the date hereof of the
resignation letter in the form of Exhibit A annexed hereto.

 

It being understood that, as of the date hereof, the Compensation Committee has
made no arrangements with you with respect to your options on a Change in
Control other than what is permitted by Section 14.05 of the Plan and that
National has the right to terminate the options pursuant to and consistent with
the terms of Section 14.05 of the Plan in the event of a Change in Control.
Except as set forth herein and as amended by paragraph 4 of the Second
Amendment, the Option Agreement and the Second Amendment remain in full force
and effort.

 

 

Sincerely,

 

National Holdings Corporation

 

By:   /s/ Robert B. Fagenson_________________                    

 

Agreed:

 

/s/ Mark Klein                                              

Mark Klein

 

 [logo2.jpg]

 
 

--------------------------------------------------------------------------------

 

 

Annex A

 

December 29, 2014

 

Board of Directors

National Holdings Corporation

410 Park Avenue, 14th Floor

New York, NY 10022

 

Ladies and Gentlemen:

 

 

Effective immediately following the filing with the Securities and Exchange
Commission of the Annual Report on Form 10-K for the fiscal year ended September
30, 2014 of National Holdings Corporation (the “Company”), I hereby irrevocably
resign from all director positions I hold (including committees on which I
serve) with the Company and its subsidiaries.

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Mark D. Kein

 

 

Mark D. Klein

 

 

 